DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Claims 1, 3-12 are pending. Claim 1 is amended.  Claims 11-12 are newly added.
 .Response to Amendment
The rejection of claims 1, 3-10 under 35 U.S.C. 102(a)(2) as anticipated by Polovsky et al. (US 5,138,043) is withdrawn upon consideration of Applicant’s arguments.
The rejection of claims 1, 3-10 under 35 U.S.C. 103 as obvious over Polovsky et al. (US 5,138,043) is maintained.
The rejection of claims 1, 3-8 under 35 U.S.C. 103
The rejection of claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaupp et al.(US 8,765,103 B2) in view of Dolby (US 3,326,806 A) is maintained.
Response to Arguments
.Applicant's arguments filed in the RCE 12/21/2020 have been fully considered but they are not persuasive. Applicants urge that Polovsky (US 5,138,043) do not teach the substitution with a hydrophobic C8-12 liner or branched alkyl group as required by the claim 1.  
In response, see the rejection below addressing applicant’s arguments, specifically in col.3,ln.37-54, Polovsky guide one of ordinary skill to the claimed substitutions by teaching the  hydrocarbyl group may have any suitable structure including saturated or unsaturated, straight or branched chain, acyclic or cyclic or other structural variations. Illustrative hydrocarbyl groups include, but are not limited to: alkyl, such as methyl, ethyl, isopropyl, octyl, dodecyl, octadecyl ; alkenyl, such as propenyl ; cycloalkyl, such as cyclohexyl ; aryl, such as phenyl ; and combinations like alkaryl such as nonylphenyl, aralkyl. Oxygen-containing hydrocarbyl substituents are hydrocarbyl groups which also have oxygen atoms present in any suitable form such as in hydroxyl, ether, carbonyl, carboxyl, ester, heterocyclic or other oxygen containing groups.  
Applicants urge that Kaupp et al.(US 8,765,103 B2) do not teach the water soluble cellulose ether base material substituted with a hydrophobic C8-12 liner or branched alkyl group.  In response, Examiner notes that in example 23, Kaupp et al. exemplify HEC with caprylic triglyceride, however, in col.18,ln. 20-55, Kaupp et al. guide 
Accordingly, the rejections are maintained, and the claim amendments are addressed below.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-12 are rejected under 35 U.S.C. 103 as obvious over Polovsky et al. (US 5,138,043).
 Polovsky et al. (US 5,138,043) teaches in example 4, 0.62% HEC is a Hydroxyethyl cellulose having an hydroxyethyl MS of about 2, a molecular weight of about 1,000,000 and a 1% aqueous solution viscosity of 4,400-5,600 cps, available as CELLOSIZE (R) Polymer PCG-0 and in example 4, col.12, table 2 illustrates an aqueous hair conditioner comprising 89.72 % water and 1.2% alcohol encompassing the claimed 50-99% vehicle.  And a plurality of surfactants in table 2 meeting the clamed range.  See 2.50% Methyl gluceth-10 hydroxypropylene dimethyldodecyl ammonium chloride having a CS of 0.25, produced as described in Example 1 and Cetearyl alcohol and ceteareth-20 mixture available as PROMULGEN (R) D. 4.5 %, and combinations thereof
Examples 1 and 2 in col.11 and col.8,ln.25-30 teach fragrances; foaming agents; depilatory agents; flavors; astringent agents; antiseptics; deodorants; antiperspirants; insect repellants; bleaches and lighteners; anti-dandruff agents; adhesives; polishes; strengtheners; fillers; barrier materials; and other personal care additives meeting the 
Polovsky (US 5,138,043) do not teach the substitution with a hydrophobic C8-12 liner or branched alkyl group as required by the claim 1. However, it would have been nonetheless obvious to one of ordinary skill in the art, to arrive at the claimed body wash composition comprising of the claimed ingredients because Polovsky et al. teach body care compositions comprising the analogous ingredients and teach the same claimed substitutions in col.3,ln.40-50 for the same purpose of use on skin and hair in general. 

Claims 1, 3-8 and 11-12 are rejected under 35 U.S.C. 103 as being obvious over Kaupp et al.(US 8,765,103 B2).
Kaupp et al.(US 8,765,103 B2) teach compositional soaps and surfactant containing cosmetic compositions (see col.16,ln.52) in general and example 33 of a shower gel encompassing the claimed body wash, comprising 67.94% water and 1% propylene glycol, encompassing the claimed 50-99% vehicle of claim 1. See col.43, ln.40 example 33.
The claim 1 limitation to 4-25 wt% surfactant is met by Kaupp et al. teaching f 0.01-20% surfactant in col.20,ln.4. See also example3 3.  
Kaupp et al. Example 23 in col.37 teaches 0.3 wt% CELLOSIZE HEC QP-52,000H hydroxyethylcellulose which tradename is the same as that of the instant specification example 12 and it is Examiners position that it would meet the claimed properties of the claimed water soluble base material.of claims 1, 3 and 9, 11-12.   
Example 1, and col.1,ln.17 teach hydrochloric acid, can be used for adjusting the pH meeting claim 4. 
Benzoates encompassing the scope of biocides in claim 5 are taught in a plurality of compositional examples 15, 23, and 35, 37, 39, etc.
Regarding the fragrance and colorant of claims 6-7, see col.22,ln.45 teaching the inclusion of perfumes and dyes.  
Kaupp et al. do not exemplify a body wash comprising the hydrophobically substituted water-soluble cellulose ether of the claimed formulas as is required by claim 1.  
It would have been would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the compositional soaps and surfactant containing cosmetic compositions of Kaupp et al. to arrive at the claimed body wash because Kaupp et al. teach CELLOSIZE HEC QP-52,000H hydroxyethylcellulose can readily be used in compositions applied to the body in general and in col.18,ln. 20-55, Kaupp et al. guide one of ordinary skill to include the claimed branched hydrophobic C8-12 liner or branched alkyl group.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaupp et al.(US 8,765,103 B2) as applied to claims 1, 3-8 and 11-12 above, and further in view of Dolby (US 3,326,806 A).  
glycinate as required by claims 9-10.
Dolby (US 3,326,806 A) teach the commonly known glycinate is used to make soap compositions germicidal.  See claim 1 and col.2,ln.30.  
It would have been would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the body wash of Kaupp et al. with the claimed glycinate surfactant because Dolby establishes the state of the art of including the claimed glycinate surfactant to achieve germicidally, active, pre - operative scrub solutions with excellent lathering and dirt and oil solubilization properties while being nonirritating to the skin. See col.3,ln.45-55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/           Examiner, Art Unit 1764